Citation Nr: 1141060	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-39 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating for acquired psychiatric disorders diagnosed as bipolar disorder, major depression, and narcotic dependency (an acquired psychiatric disorder) rated as 30 percent disabling from October 26, 2004, to September 21, 2007.

2.  Entitlement to an initial rating for an acquired psychiatric disorder rated as 50 percent disabling from September 22, 2007.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1994.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

A subsequent August 2006 rating decision granted April 30, 2001, as the effective date for the award of service connection for the acquired psychiatric disorder and assigned a 30 percent rating for it from October 26, 2004.  In a subsequent March 2010 rating decision, the RO recharacterized the Veteran's service connected acquired psychiatric disorder to include her bipolar disorder and assigned this collection of acquired psychiatric disorders a 50 percent rating effective from September 22, 2007.  Given this history, the Board has characterized the issues on appeal as they appear on the first page of this decision.

In November 2007, the Veteran requested a hearing before a Veterans' Law Judge traveling to the RO.  However, in a January 2008 statement she withdrew this hearing request.  Therefore, the Board finds that adjudication of the current appeal may go forward without scheduling her for a hearing.

The Veteran also filed notices of disagreement as to rating decisions that assigned December 20, 2004, as to the effective date for the grant of service connection for her acquired psychiatric disorder; denied service connection for headaches and cervical spine arthritis; denied a total rating based on individual unemployability (TDIU); and denied ratings in excess of 10 percent for her acquired psychiatric disorder from April 30, 2001, to October 25, 2004, in excess of 10 percent for her left wrist carpal tunnel syndrome, in excess of 10 percent for her paroxysmal supraventricular tachycardia, and in excess of 60 percent for her cervical spine disability.

As to the earlier effective date claim, the Veteran and her representative specifically claimed that service connection for her acquired psychiatric disorder should be effective April 30, 2001, and in a subsequent rating decision, dated in August 2006, the RO granted April 30, 2001, as the effective date for service connection for her acquired psychiatric disorder.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative"); Shoen v. Brown, 6 Vet. App. 456, 457 (1994), quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992), (holding that a "case or controversy" involving a pending adverse determination that the appellant has taken exception to does not exist when the benefit asked for by the claimant on appeal is granted). 

As to the ratings claims, in writings to the RO, dated in November 2007 and March 2010, the Veteran withdrew her claims for higher evaluations for her acquired psychiatric disorder from April 30, 2001, to October 26, 2004, for her left wrist carpal tunnel syndrome, for her paroxysmal supraventricular tachycardia, and for her cervical spine disability.  See 38 C.F.R. § 20.204(b) (2010) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  In fact, as to the claim for an increased rating for her cervical spine disability, the Veteran's November 2007 VA Form 9 specifically limited her appeal to the rating for her psychiatric disorder.  Moreover, in a May 2009 letter, the RO wrote to the Veteran and confirmed the fact that she had withdrawn her claim for an increased rating for her cervical spine disability. 
 
As to the service connection and TDIU claims, in subsequent rating decisions, dated in July 2007, October 2009, and March 2010, the RO granted the Veteran service connection for headaches and cervical spine arthritis as well as granted her a TDIU.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  

Therefore, the Board finds that none of these other issues are before the Board and the only issue remaining on appeal is the claim for higher evaluations for the Veteran's acquired psychiatric disorder.

In a March 2007 statement, the Veteran made an application to reopen her claim of service connection for residuals of a hysterectomy.  Moreover, in its September 2006 Brief, the Veteran's representative appears to be raising a claim of clear and unmistakable error in the effective date assigned the grant of the claimant's TDIU in the March 2010 rating decision.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they must be referred to the AOJ for appropriate action.  

The claim for an initial rating in excess of 50 percent for the acquired psychiatric disorder from September 22, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

From October 26, 2004, to September 21, 2007, the preponderance of the competent and credible evidence of record did not show that the Veteran's acquired psychiatric disorder was productive of more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

From October 26, 2004, to September 21, 2007, the Veteran has not met the schedular criteria for a rating in excess of 30 percent for her acquired psychiatric disorder.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9432-9433 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board notes that Veteran is challenging the initial evaluation assigned following the grant of service connection for her acquired psychiatric disorder.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient (i.e., the February 2005 and March 2005 38 U.S.C.A. § 5103(a) notice letters provided to the Veteran prior to the February 2006 rating decision), VA's duty to notify in this case has been satisfied.  

Moreover, even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice and failed to do so, the Board finds that providing her with adequate notice in March 2006, March 2008, and May 2009 letters followed by a readjudication of the claim in the March 2010 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice and failed to do so, that this notice problem is harmless error because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records including the Veteran's service treatment records and post-service records from the Social Security Administration (SSA), VA Medical Center in Fort Harrison, the Western Montana Mental Health Center, Stillwater Therapeutic Services, Dr. Hornby, and Alpine Family Medicine.  The record also shows that statements were obtained from the Veteran's places of employment.

Next, the Board notes that the Veteran was afforded VA examinations in August 2005 and August 2007.  Moreover, the Board finds that these VA examinations, along with the September 2007 addendums and the treatment records found in the record, are adequate for rating purposes because the examiners after a review of the record on appeal and/or her treatment records and comprehensive examinations of the claimant provided medical opinions as to the severity of her disorder that allows the Board to apply the rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
The Claim

The Veteran and her representative contend that the claimant's acquired psychiatric disorder is manifested her symptomatology that makes her unable to work and therefore warrants the assignment of a higher evaluation.  It is also requested that the Veteran be afforded the benefit of the doubt.
 
Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, in cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The February 2006 rating decision granted the Veteran service connection for acquired psychiatric disorders diagnosed as major depression and narcotic dependency and assigned a 10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9434.  A subsequent August 2006 rating decision assigned the Veteran's acquired psychiatric disorder a 30 percent rating effective October 26, 2004, also under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The March 2010 rating decision, recharacterized the Veteran's service connected acquired psychiatric disorder so as to include her bipolar disorder and assigned this collection of acquired psychiatric disorders a 50 percent rating effective from September 22, 2007, under 38 C.F.R. § 4.130, Diagnostic Code 9432-9434.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9432-9434, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432-9434.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, the criteria for a 100 percent rating are:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443. 

Initially, the Board notes that the record on appeal reveals that the Veteran is service connected for acquired psychiatric disorders diagnosed as bi-polar disorder, major depression, and narcotic dependency.  However, the record on appeal also shows that she has been diagnosed with an anxiety/panic disorder and personality disorder.  Moreover, in September 2007 addendums to the August 2007 VA examination, as well as at the subsequent June 2009 and February 2010 VA examinations, the VA examiners distinguished between the adverse symptomatology caused by the Veteran's service connected bi-polar disorder, major depression, and narcotic dependency and those caused by her non service connected anxiety/panic disorder and personality disorder.  Therefore, when rating the severity of this Veteran's service connected acquired psychiatric disorder, the Board must likewise make this distinction.  But see Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (holding that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996).").

From October 26, 2004, to September 21, 2007,

With the above criteria in mind, the Board notes that at an October 2004 psychiatric evaluation conducted at Western Montana Mental Health Center the Veteran complained of problems with thinking about death, impaired memory, and problems sleeping.  Socially, it was reported that she was married for the second time to a man she had never lived with, but is a close friend, and has been with her current partner for seven and a half years.  Occupationally, it was reported that she was unemployed but was seeking employment.  

On examination, while her thoughts were logical, progressive, and coherent, its content was obsessive and morbid.  Moreover, her affect was constricted and her mood was depressed with anxiety and fear.  However, she was well groomed, had normal speech, and was oriented times four.  She also did not have impaired impulse control, judgment, or insight.  Neither delusions nor hallucinations were present.  The diagnoses were major depressive disorder, severe, without psychotic features, and dependent personality disorder.  Her Global Assessment of Functioning (GAF) score was 50.  

The Veteran underwent a VA examination in August 2005.  At that time, the Veteran complained of problems with an anxious and dysphoric mood, feelings of apprehension and anxiety with her first and only panic attack occurred two weeks earlier, poor sleep without medication, low energy and motivation, mild anhedonia, some suicidal ideation, and being a worrier.  Socially, it was reported that the Veteran was married to her first husband from 1979 to 2003 but they were only together for three years out of that time, she is currently married to her second husband but they have never lived in the same home, and currently he lives in Florida.  She also reported that she gets along well with people and, while she did not have any close friends, she had several acquaintances that she interacted with.  Occupationally, following service the Veteran went to college for four years and obtained a degree, she thereafter worked as a park ranger for six months, then worked for two and a half years as an employment consultant, next worked until June 2004 as a dispatcher, and since that time had worked seven different jobs in retail.  

On examination, her affect was mildly blunted in that she did not smile during the interview.  However, she arrived promptly for the appointment, was polite and courteous, presented well socially, was open and verbal, expressed herself well, did not have any cognitive difficulties, was alert and oriented, and had satisfactory grooming and hygiene.  Moreover, her voice was normal in tone and pace.  She maintained good eye contact, was able to track the conversation, and she had no impairment of concentration or attention.  Her psychomotor activity was within normal limits, her memory was intact, her thinking was logical and goal oriented, she had no indication of a though disorder, and her judgment and insight were intact.  The diagnoses were major depression, moderate, and an anxiety disorder.  Her GAF score was 60 to 65.  

The August 2005 VA examiner opined, as to the Veteran's occupational impairment, that she quit her longstanding job as a dispatcher because of her inability to cope with the stress of the job, the claimant was limited to relatively low stress work due to her psychiatric disorders, she was somewhat sensitive to criticism, she had good social skills, she should have no difficulty interacting with others, and she should be able to maintain the brief and superficial contact with others that is needed for many types of work. 

The Veteran thereafter underwent a VA examination in August 2007.  At that time, she complained of panic attacks that occur once a month and are so severe that she cannot function during the attack.  The Veteran reported that her panic attacks were manifested by rapid breathing and heart rate, sweaty palms, shakiness, light headiness, difficulty thinking, and a sense of impending doom.  The Veteran also reported that the panic attacks occurred more frequently when she was working and they are the reason she stopped working.  The Veteran also complained of depression manifested by daily suicidal thoughts but with no attempts, difficulty falling asleep but after falling asleep being able to sleep for twelve hours yet still waking up feeling tired, loose of appetite, low energy and motivation, difficulty completing tasks, and crying spells.  Since her last VA examination, the Veteran also reported developing agoraphobia.  In this regard, she reported that she will not leave her home unless accompanied by another person because of her fear of having a panic attack.  The Veteran's medical history also included an August 2006 psychiatric hospitalization due to a severe panic attack.  At that time, she was kept overnight before being sent to a safe house for three days.  Occupationally, it was noted that the Veteran was not employed because of her panic attacks.  Socially, it was noted that she continues to be married but this is a platonic relationship with her husband living out of state.  It was also reported that, while she loves her husband and he is a good friend, they only married so he could receive insurance benefits.  She also reported that she lives with a roommate, they get along great, and her roommate helps her by reminding her to take her medications and by doing the food shopping.  The Veteran thereafter reported that, except for her roommate, she avoids social contacts.  The Veteran also reported that her anxiety disorder makes it difficult for her to leave her home. 

On examination, the Veteran was somewhat socially withdrawn, but not unfriendly.  Her affect was blunted and her demeanor was suggestive of underlying depression and anxiety.  It was also noted that at several times during the interview the Veteran was experiencing mild to moderate anxiety and appeared to be on the verge of terminating the examination.  The examiner also opined that Veteran showed psychological distress during the interview as demonstrated by mild psychomotor agitation in the form of tremulousness.  She also did not respond to humor or smile, her mood showed significant dysphoria and anxiety, and her concentration was slightly limited.  

However, she arrived promptly for her appointment, was polite, had no unusual behaviors or mannerisms, was open and verbal, was not guarded or defensive, expressed herself well, did not have any cognitive difficulties, had satisfactory grooming and hygiene, and was alert and oriented.  It was also noted that she maintained good eye contact, her voice was normal, her memory was intact, her thinking was logical and goal oriented, and there were no indications of a thought disorder.  

The diagnoses were panic disorder with agoraphobia and major depression.  Her GAF score was 45.  It was opined that the Veteran appeared to have significant decompensation in her function since her August 2005 VA examination.  The VA examiner thereafter opined that the Veteran appeared to be not capable of sustained employment because of her panic disorder.  As to the combined effect of her non service connected panic disorder and service connected major depressive disorder on her occupational and social functioning, the examiner opined that they result in deficiencies in work, family relations, thinking, and mood that had resulted in significant social avoidance.

In the September 4, 2007, addendum to the August 2007 VA examination, it was thereafter noted that there were no indications that the Veteran's panic disorder is secondary to either her current service connected physical problems or depression because the first panic attack occurred in August 2005.  It was next opined that, while her panic disorder had increased over time and now seriously impacted her ability to function, her longstanding depression had, in substance, remained the same since the August 2005 VA examination.  Therefore, the examiner opined that a GAF score of 60 to 65 continued to accurately representative the severity of her service connected major depression without taking into account her non service connected panic disorder.   

In the September 21, 2007, addendum to the August 2007 VA examination, it was also opined, after a review of the record on appeal, that the Veteran's major depression's impact on her occupational and social functioning without taking into account her non service connected panic disorder was that it would cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms but the claimant would nonetheless be capable of generally satisfactory functioning in terms of routine behavior, self care, and occupational normalcy.  It was next opined that the Veteran's service connected major depression, acting alone, is not of such severity as to preclude all types of work.  

The examiner thereafter reported that the Veteran demonstrated reasonable social skills despite being somewhat socially withdraw.  It was also opined that she did not exhibit any unusual behaviors or mannerisms that would impact her ability to interact with others.  Accordingly, she would likely be limited to work which required no more than brief and superficial contact with others.  It was next opined that her depression would lead to variable concentration but she did not have any cognitive difficulties leading the examiner to believe that she was capable of understanding, remembering, and carrying out simple directions and under low stress conditions carry out detailed instructions.  Next, it was noted that the Veteran's stress tolerance was somewhat reduced due to depression suggesting that she may do best at work where she did not need to make decisions or respond to change.  Moreover, given her problems with depression causing fatigue, poor energy and appetite, she would be limited to relatively simple and repetitive types of work.  

VA and/or private treatment records dated from October 2004 to September 2007 also show the Veteran's complaints and/or treatment for depression, isolation, suicidal thoughts, anhedonia, sleep changes, diminished energy, feelings of guilt, panic attacks, and racing thoughts.  See, for example, treatment records from Western Montana Mental Health Center dated from October 2004 to August 2006; SSA disability evaluation dated in February 2005; treatment records from Stillwater Therapeutic Services dated from January 2005 to April 2005; and VA treatment records dated from October 2004 to September 2007. 

As to the severity of her service connected acquired psychiatric disorder, VA and/or private treatment records show the Veteran is taking psychiatric medication.  Id.  The records also documented problems with irritability, a flat affect, and anxiousness.  Id.  Treatment records also noted that, while she remains married to her second husband, she lives with her significant other.  Id.  They also show that her employment fluctuates but she had not worked full-time since 2005 and part-time since 2006/2007.  Id.  In addition, treatment records dated from 2004 to 2007 reported that her GAF score was 50 because of her major depressive disorder and/or her anxiety/panic disorder.  Id.  

Treatment records from Western Montana Mental Health Center dated from August 2005 to August 2006 also characterized her major depressive disorder as severe.  They also document a psychiatric hospitalization secondary to a panic attack.  Id.

Initially, the Board acknowledges the fact that treatment records show the Veteran's adverse psychiatric symptomatology being characterized as severe and document a one day psychiatric hospitalization.  The Board also notes that examinations revealed objective evidence of the Veteran having problems with suicidal ideation; obsessive morbid thoughts; a blunted/flat affect; being socially withdrawn; a demeanor that was suggestive of underlying depression and anxiety; mild to moderate anxiety; mild psychomotor agitation in the form of tremulousness; a dysphoric and anxious mood; slightly limited concentration; irritability; and anxiousness.  The Board also acknowledges that the August 2007 VA examiner opined that the Veteran was not capable of sustained employment because of her panic disorder.  Lastly, the Board acknowledges that treatment records are almost uniform in reporting that the Veteran's GAF score was 50 and the August 2007 VA examiner initially opined that her GAF score was 45.  The foregoing GAF scores suggest that her acquired psychiatric disorder was manifested by "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friend, unable to keep a job)" and/or "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work . . .)."  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

However, the Board finds that it cannot consider the Veteran's documented panic attacks and there residuals when considering whether she meets the criteria for a higher evaluation for her acquired psychiatric disorder because the claimant's service connected acquired psychiatric disorders does not include her panic/anxiety disorder.  Accordingly, the Board does not find her overnight psychiatric hospitalization or the opinion by the August 2007 VA examiner that she was not capable of sustained employment competent evidence as to the severity of her service connected acquired psychiatric disorder because the evidence shows that the hospitalization and the unemployability were caused by her non service connected panic disorder.  

Next, the Board finds more competent the opinion by the August 2007 VA examiner in the September 4, 2007, addendum that the Veteran's GAF score was 60 to 65 because of her service connected acquired psychiatric disorder then the GAF scores of 50 found in the treatment records or the initial GAF score of 45 by the same examiner.  The Board has reached this conclusion because in the Veteran's GAF score at this time was only provided after an earlier examination of the claimant and a review of the record on appeal with citation to the evidence found in the record which supported the score and this was the only opinion as to her GAF score that was clearly given without taking into account her non service connected panic disorder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether the physician provides the basis for his/her opinion goes to the weight or credibility of the evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In this regard, a GAF score of 61 suggests that her service connected acquired psychiatric disorder was manifested by "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See DSM IV.  

As noted above, the record shows the Veteran's subjective complaints of problems with depression, isolation, suicidal thoughts, anhedonia, sleep changes, diminished energy, feelings of guilt, and racing thoughts.  However, the Board notes that the record is negative for objective evidence of circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); or impaired abstract thinking.  38 C.F.R. § 4.130.  In fact, it was specifically opined at the August 2005 and August 2007 VA examinations that the Veteran was not experiencing most of these problems and none of these problems are seen in any of the evidence of record.  

As to maintaining effective social relationships, the record also shows that she has been in a good relationship with her significant other for years.  While the record shows that the Veteran has difficulty leaving the house without someone else, is socially isolated except for her significant other, and is frequently not working, the reason for these problems has been attributed to her non service connected panic disorder.  Therefore, the Board finds that it may not take into account this adverse symptomatology when considering the severity of her service connected acquired psychiatric disorder.

The Board also finds that the opinion provided by the August 2005 VA examiner that the symptoms of her service connected major depression were best characterized as moderate in severity more credible that the earlier and later opinions by the healthcare providers at Western Montana Mental Health Center that it was severe because the VA examiner, unlike the Western Montana Mental Health Center healthcare providers, was able to review the Veteran's claims file before providing the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

As to the Veteran's and her representative's written statements to VA, while they are competent and credible to report on what they see and/or feel, the Board does not find them credible to provide an opinion as to whether or not her acquired psychiatric disorder causes occupational and social impairment with reduced reliability and productivity because such an opinion requires medical expertise which they do not have.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also finds the medical evidence of record, including the opinions by the two VA examiners, more competent and credible than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The Board recognizes the fact that the record documents the Veteran having problems with suicidal ideation and impaired impulse control.  However, as to the suicidal ideation, the Board notes that it was without a plan for this time period.  As to the impaired impulse control, while the Veteran reported a problem with over spending, she reported that she was also able to contain the problem by giving her credit cards to her significant other.  Therefore, this problem is controlled.

Moreover, as to the flattened affect and disturbance of mood as well as the obsessive morbid thoughts, being socially withdrawn, the demeanor that was suggestive of underlying depression and anxiety, the mild to moderate anxiety, the mild psychomotor agitation in the form of tremulousness, the slightly limited concentration, the irritability, and the anxiousness observed by her treating healthcare professionals, after a review of the record which included documentation of all of the above adverse symptomatology, the August 2007 VA examiner in the September 21, 2007, addendum opined that her service connected acquired psychiatric disorder, acting alone, would only cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Under these circumstances, the Board finds that the competent evidence of record shows that the Veteran service connected acquired psychiatric disorder, without taking into account her symptoms from her non service connected panic disorder, is best characterized as causing no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9432-9434.  Therefore, the Board finds that the record is against a rating in excess of 30 percent for her acquired psychiatric disorder.  Id.  This is true from October 26, 2004, to September 21, 2007, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to the Veteran's claims that her acquired psychiatric disorder is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for her acquired psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's acquired psychiatric disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that her service connected acquired psychiatric disorder, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While the record documents the Veteran having problems with maintaining employment, it also shows that this problem was caused by her non service connected panic disorder.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected acquired psychiatric disorder cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  This is true for the October 26, 2004, to September 21, 2007, time period.  Fenderson, supra.

As to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that it is not applicable to the current appeal because in a March 2010 rating decision that RO already granted the Veteran a TDIU.

The Board also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a higher evaluation for an acquired psychiatric disorder must be denied at all times from October 26, 2004, to September 21, 2007.


ORDER

From October 26, 2004, to September 21, 2007, entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder is denied.


REMAND

As to the claim for a rating in excess of 50 percent for the acquired psychiatric disorder from September 22, 2007, the Board notes that starting in February 2008 the treatment records that the RO obtained from the Fort Harrison VA Medical Center do not contain the notes from the Veteran's visits to the mental health clinic.  

Specifically, the February 2009 and February 2010 supplemental statements of the case notified the Veteran that treatment records from the VA Montana Healthcare System dated from July 2005 to February 2010 have been associated with the record.  Moreover, a review of the record on appeal does in fact reveal VA treatment records dated through February 2010 from the Fort Harrison VA Medical Center.  However, a review of these treatment records reveals that starting in February 2008, instead of providing the Board with a summary of the claimant's treatment, these records reported that her "[s]canned mental health contract note[s] may be viewed under Vista Image Display." 

The Board does not have access to records stored on "Vista Image Display."  Therefore, the Board finds that a remand is required to obtain and associate these missing mental health clinic records with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

In this regard, the record shows that the Veteran receives ongoing treatment for her acquired psychiatric disorder at the Fort Harrison VA Medical Center and Western Montana Mental Health Center.  Therefore, while the appeal is in remand status, her post-February 2010 VA treatment records and post-December 2008 Western Montana Mental Health Center treatment records should be obtained and associated with the claims file.  Id; Also see Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Given the above development, while the appeal is in remand status the Veteran should also be afforded a new VA examination to ascertain the current severity of her service connected acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the record all of the Veteran's February 2008 to February 2010 mental health clinic treatment records from the Fort Harrison VA Medical Center that were reported as being available in Vista Image Display.  If they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran provided with a copy of the memorandum. 

2. The RO/AMC should obtain and associate with the record all of the Veteran's post-February 2010 VA treatment records from the Fort Harrison VA Medical Center, including all records found in Vista Image Display, and post-December 2008 treatment records from Western Montana Mental Health Center.  All actions to obtain the requested records should be documented fully in the claims file.  As to the Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran provided with a copy of the memorandum. 

3. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a psychiatric examination.  The claims file should be provided to the examiner in connection with the examination.  In accordance with the AMIE worksheets for rating bi-polar disorder, major depressive disorder, and narcotic dependency, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her acquired psychiatric disorder without taking into account her non service connected panic/anxiety disorder.  A GAF score that does not take into her account her non service connected panic/anxiety disorder should also be provided.  

4. The RO/AMC should thereafter readjudicate the claim.  Such adjudication should consider whether additional staged ratings are warranted.  Fenderson, supra.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


